DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chase (US 2021/0100951A1) (hereinafter – Chase).

Regarding claim 1, Chase discloses A method of operating a medical device capable of influencing a physiological condition of a patient, the method comprising (Abstract and entire document):
obtaining, by a control system associated with the medical device, first sensor measurement data from a sensing arrangement capable of detecting physical movement by the patient, wherein the sensing arrangement is associated with a first location on a body of the patient (Para. [0079], “At block 32, the controller 14 monitors for motion data received from one or more of the six-axis accelerometer sensors 16, 25 and for orientation data from one or more of the gyroscopic pitch sensors 18, 26.”);
 obtaining, by the control system, second sensor measurement data from a second sensing arrangement having a second location different from the first location (Para. [0079], “At block 32, the controller 14 monitors for motion data received from one or more of the six-axis accelerometer sensors 16, 25 and for orientation data from one or more of the gyroscopic pitch sensors 18, 26.”);
predicting, by the control system, an occurrence of an event based at least in part on the first sensor measurement data in a manner that is influenced by the second sensor measurement data, resulting in a predicted occurrence of the event (Para. [0080], “The controller 14 compares the motion data, orientation data and/or audio data corresponding to the time period determined to be contemporaneous with ingestion of food for a similarity with one or more stored food ingestion templates. If the controller 14 determines that the data is similar to a stored food ingestion template, the controller proceeds to block 48, which is discussed in greater detail later herein. If the controller 14 determines that the data is not similar to a stored food ingestion template, the controller proceeds to block 44 and requests user input for food type of food being ingested.”); and
automatically configuring operation of the medical device to influence the physiological condition of the patient in a manner that is influenced by the predicted occurrence of the event (Para. [0081], “If the reported blood glucose level is greater than or equal to a predetermined threshold (e.g. 100 mg/dl), then the controller 14 generates a pump instruction signal at block 52 causing the insulin pump 100 to bolus insulin to the user based on the amount of carbohydrate load ingested (or consumed) as determined by the controller 14, thereby changing the current or scheduled insulin delivery rate of the insulin pump 100.”).
Regarding claim 2, Chase discloses The method of claim 1, wherein predicting the occurrence of the event comprises: detecting a gesture by the patient based at least in part on the first sensor measurement data, resulting in a detected gesture (Para. [0079], “At block 32, the controller 14 monitors for motion data received from one or more of the six-axis accelerometer sensors 16, 25 and for orientation data from one or more of the gyroscopic pitch sensors 18, 26.”);
assigning a confidence value to the detected gesture based at least in part on a correlation between the first sensor measurement data and the second sensor measurement data (Para. [0049], “The data output from these additional sensors is transmitted to an IPAS-equipped insulin pump (e.g. through wireless communication means), where the added data stream is combined with the data supplied from the pump's integral sensor(s), with both data streams subsequently being processed by an Artificial Intelligence sub-system within the insulin pump.”); and
predicting the occurrence of the event based at least in part on the detected gesture and the confidence value (Para. [0080], “The controller 14 compares the motion data, orientation data and/or audio data corresponding to the time period determined to be contemporaneous with ingestion of food for a similarity with one or more stored food ingestion templates. If the controller 14 determines that the data is similar to a stored food ingestion template, the controller proceeds to block 48, which is discussed in greater detail later herein. If the controller 14 determines that the data is not similar to a stored food ingestion template, the controller proceeds to block 44 and requests user input for food type of food being ingested.”).
Regarding claim 3, Chase discloses The method of claim 1, wherein predicting the occurrence of the event comprises: detecting a gesture by the patient based at least in part on a correlation between the first sensor measurement data and the second sensor measurement data, resulting in a detected gesture (Para. [0049], “The data output from these additional sensors is transmitted to an IPAS-equipped insulin pump (e.g. through wireless communication means), where the added data stream is combined with the data supplied from the pump's integral sensor(s), with both data streams subsequently being processed by an Artificial Intelligence sub-system within the insulin pump.”); and
predicting the occurrence of the event based at least in part on the detected gesture (Para. [0080], “The controller 14 compares the motion data, orientation data and/or audio data corresponding to the time period determined to be contemporaneous with ingestion of food for a similarity with one or more stored food ingestion templates. If the controller 14 determines that the data is similar to a stored food ingestion template, the controller proceeds to block 48, which is discussed in greater detail later herein. If the controller 14 determines that the data is not similar to a stored food ingestion template, the controller proceeds to block 44 and requests user input for food type of food being ingested.”).
Regarding claim 4, Chase discloses The method of claim 1, wherein predicting the occurrence of the event comprises: detecting a gesture by the patient based at least in part on the first sensor measurement data, resulting in a detected gesture (Para. [0079], “At block 32, the controller 14 monitors for motion data received from one or more of the six-axis accelerometer sensors 16, 25 and for orientation data from one or more of the gyroscopic pitch sensors 18, 26.”); and
predicting the occurrence of the event based at least in part on the detected gesture and a correlation between the second sensor measurement data and the event (Para. [0049], “The data output from these additional sensors is transmitted to an IPAS-equipped insulin pump (e.g. through wireless communication means), where the added data stream is combined with the data supplied from the pump's integral sensor(s), with both data streams subsequently being processed by an Artificial Intelligence sub-system within the insulin pump.”).
Regarding claim 5, Chase discloses The method of claim 1, wherein predicting the occurrence of the event comprises: detecting a gesture by the patient based at least in part on the first sensor measurement data, resulting in a detected gesture (Para. [0079], “At block 32, the controller 14 monitors for motion data received from one or more of the six-axis accelerometer sensors 16, 25 and for orientation data from one or more of the gyroscopic pitch sensors 18, 26.”); and
predicting the occurrence of the event based at least in part on the detected gesture and the second sensor measurement data, wherein the detected gesture and the second sensor measurement data are input to an event prediction model configured to output indicia of the predicted occurrence of the event (Para. [0080], “The controller 14 compares the motion data, orientation data and/or audio data corresponding to the time period determined to be contemporaneous with ingestion of food for a similarity with one or more stored food ingestion templates. If the controller 14 determines that the data is similar to a stored food ingestion template, the controller proceeds to block 48, which is discussed in greater detail later herein. If the controller 14 determines that the data is not similar to a stored food ingestion template, the controller proceeds to block 44 and requests user input for food type of food being ingested.”).
Regarding claim 6, Chase discloses The method of claim 1, wherein: predicting the occurrence of the event comprises: detecting a gesture by the patient based at least in part on the first sensor measurement data, resulting in a detected gesture (Para. [0079], “At block 32, the controller 14 monitors for motion data received from one or more of the six-axis accelerometer sensors 16, 25 and for orientation data from one or more of the gyroscopic pitch sensors 18, 26.”); and
predicting the occurrence of the event based at least in part on the detected gesture (Para. [0080], “The controller 14 compares the motion data, orientation data and/or audio data corresponding to the time period determined to be contemporaneous with ingestion of food for a similarity with one or more stored food ingestion templates. If the controller 14 determines that the data is similar to a stored food ingestion template, the controller proceeds to block 48, which is discussed in greater detail later herein. If the controller 14 determines that the data is not similar to a stored food ingestion template, the controller proceeds to block 44 and requests user input for food type of food being ingested.”); and
assigning a confidence value to the predicted occurrence of the event based at least in part on the second sensor measurement data (Para. [0049], “The data output from these additional sensors is transmitted to an IPAS-equipped insulin pump (e.g. through wireless communication means), where the added data stream is combined with the data supplied from the pump's integral sensor(s), with both data streams subsequently being processed by an Artificial Intelligence sub-system within the insulin pump.”); and
automatically configuring operation of the medical device comprises automatically adjusting delivery of a fluid influencing the physiological condition to account for the predicted occurrence of the event in a manner that is influenced by the confidence value assigned to the predicted occurrence of the event (Para. [0081], “If the reported blood glucose level is greater than or equal to a predetermined threshold (e.g. 100 mg/dl), then the controller 14 generates a pump instruction signal at block 52 causing the insulin pump 100 to bolus insulin to the user based on the amount of carbohydrate load ingested (or consumed) as determined by the controller 14, thereby changing the current or scheduled insulin delivery rate of the insulin pump 100.”).
Regarding claim 8, Chase discloses The method of claim 1, wherein obtaining the second sensor measurement data comprises obtaining the second sensor measurement data from a motion sensor embedded in the medical device (Para. [0079], “At block 32, the controller 14 monitors for motion data received from one or more of the six-axis accelerometer sensors 16, 25 and for orientation data from one or more of the gyroscopic pitch sensors 18, 26.”).
Regarding claim 13, Chase discloses At least one non-transitory computer readable medium having stored thereon program code instructions that are configurable to cause at least one processor to perform a method comprising (Abstract and entire document):
obtaining first sensor measurement data from a primary sensing arrangement capable of detecting physical movement by a patient (Para. [0079], “At block 32, the controller 14 monitors for motion data received from one or more of the six-axis accelerometer sensors 16, 25 and for orientation data from one or more of the gyroscopic pitch sensors 18, 26.”);
obtaining second sensor measurement data from a secondary sensing arrangement having a different location than the primary sensing arrangement (Para. [0079], “At block 32, the controller 14 monitors for motion data received from one or more of the six-axis accelerometer sensors 16, 25 and for orientation data from one or more of the gyroscopic pitch sensors 18, 26.”);
predicting an occurrence of an event based at least in part on the first sensor measurement data in a manner that is influenced by the second sensor measurement data, resulting in a predicted occurrence of the event (Para. [0080], “The controller 14 compares the motion data, orientation data and/or audio data corresponding to the time period determined to be contemporaneous with ingestion of food for a similarity with one or more stored food ingestion templates. If the controller 14 determines that the data is similar to a stored food ingestion template, the controller proceeds to block 48, which is discussed in greater detail later herein. If the controller 14 determines that the data is not similar to a stored food ingestion template, the controller proceeds to block 44 and requests user input for food type of food being ingested.”); and
automatically configuring operation of a medical device to influence a physiological condition of the patient in a manner that is influenced by the predicted occurrence of the event (Para. [0081], “If the reported blood glucose level is greater than or equal to a predetermined threshold (e.g. 100 mg/dl), then the controller 14 generates a pump instruction signal at block 52 causing the insulin pump 100 to bolus insulin to the user based on the amount of carbohydrate load ingested (or consumed) as determined by the controller 14, thereby changing the current or scheduled insulin delivery rate of the insulin pump 100.”).
Regarding claim 14, Chase discloses The at least one non-transitory computer readable medium of claim 13, wherein predicting the occurrence of the event comprises: assigning a confidence value to a detected gesture based at least in part on a correlation between the first sensor measurement data and the second sensor measurement data (Para. [0049], “The data output from these additional sensors is transmitted to an IPAS-equipped insulin pump (e.g. through wireless communication means), where the added data stream is combined with the data supplied from the pump's integral sensor(s), with both data streams subsequently being processed by an Artificial Intelligence sub-system within the insulin pump.”); and
predicting the occurrence of the event based at least in part on the detected gesture and the confidence value (Para. [0080], “The controller 14 compares the motion data, orientation data and/or audio data corresponding to the time period determined to be contemporaneous with ingestion of food for a similarity with one or more stored food ingestion templates. If the controller 14 determines that the data is similar to a stored food ingestion template, the controller proceeds to block 48, which is discussed in greater detail later herein. If the controller 14 determines that the data is not similar to a stored food ingestion template, the controller proceeds to block 44 and requests user input for food type of food being ingested.”).
Regarding claim 15, Chase discloses The at least one non-transitory computer readable medium of claim 13, wherein predicting the occurrence of the event comprises: detecting a gesture by the patient based at least in part on a correlation between the first sensor measurement data and the second sensor measurement data, resulting in a detected gesture (Para. [0079], “At block 32, the controller 14 monitors for motion data received from one or more of the six-axis accelerometer sensors 16, 25 and for orientation data from one or more of the gyroscopic pitch sensors 18, 26.”); and 
predicting the occurrence of the event based at least in part on the detected gesture (Para. [0080], “The controller 14 compares the motion data, orientation data and/or audio data corresponding to the time period determined to be contemporaneous with ingestion of food for a similarity with one or more stored food ingestion templates. If the controller 14 determines that the data is similar to a stored food ingestion template, the controller proceeds to block 48, which is discussed in greater detail later herein. If the controller 14 determines that the data is not similar to a stored food ingestion template, the controller proceeds to block 44 and requests user input for food type of food being ingested.”).
Regarding claim 16, Chase discloses The at least one non-transitory computer readable medium of claim 13, wherein predicting the occurrence of the event comprises: detecting a gesture by the patient based at least in part on the first sensor measurement data, resulting in a detected gesture (Para. [0079], “At block 32, the controller 14 monitors for motion data received from one or more of the six-axis accelerometer sensors 16, 25 and for orientation data from one or more of the gyroscopic pitch sensors 18, 26.”); and
predicting the occurrence of the event based at least in part on the detected gesture and a correlation between the second sensor measurement data and the event (Para. [0080], “The controller 14 compares the motion data, orientation data and/or audio data corresponding to the time period determined to be contemporaneous with ingestion of food for a similarity with one or more stored food ingestion templates. If the controller 14 determines that the data is similar to a stored food ingestion template, the controller proceeds to block 48, which is discussed in greater detail later herein. If the controller 14 determines that the data is not similar to a stored food ingestion template, the controller proceeds to block 44 and requests user input for food type of food being ingested.”).
Regarding claim 17, Chase discloses The at least one non-transitory computer readable medium of claim 13, wherein predicting the occurrence of the event comprises: detecting a gesture by the patient based at least in part on the first sensor measurement data, resulting in a detected gesture (Para. [0079], “At block 32, the controller 14 monitors for motion data received from one or more of the six-axis accelerometer sensors 16, 25 and for orientation data from one or more of the gyroscopic pitch sensors 18, 26.”); and
predicting the occurrence of the event based at least in part on the detected gesture and the second sensor measurement data, wherein the detected gesture and the second sensor measurement data are input to an event prediction model configured to output indicia of the predicted occurrence of the event (Para. [0080], “The controller 14 compares the motion data, orientation data and/or audio data corresponding to the time period determined to be contemporaneous with ingestion of food for a similarity with one or more stored food ingestion templates. If the controller 14 determines that the data is similar to a stored food ingestion template, the controller proceeds to block 48, which is discussed in greater detail later herein. If the controller 14 determines that the data is not similar to a stored food ingestion template, the controller proceeds to block 44 and requests user input for food type of food being ingested.”).
Regarding claim 18, Chase discloses The at least one non-transitory computer readable medium of claim 13, wherein: predicting the occurrence of the event comprises: detecting a gesture by the patient based at least in part on the first sensor measurement data, resulting in a detected gesture (Para. [0079], “At block 32, the controller 14 monitors for motion data received from one or more of the six-axis accelerometer sensors 16, 25 and for orientation data from one or more of the gyroscopic pitch sensors 18, 26.”); and
predicting the occurrence of the event based at least in part on the detected gesture (Para. [0080], “The controller 14 compares the motion data, orientation data and/or audio data corresponding to the time period determined to be contemporaneous with ingestion of food for a similarity with one or more stored food ingestion templates. If the controller 14 determines that the data is similar to a stored food ingestion template, the controller proceeds to block 48, which is discussed in greater detail later herein. If the controller 14 determines that the data is not similar to a stored food ingestion template, the controller proceeds to block 44 and requests user input for food type of food being ingested.”); and
assigning a confidence value to the predicted occurrence of the event based at least in part on the second sensor measurement data (Para. [0049], “The data output from these additional sensors is transmitted to an IPAS-equipped insulin pump (e.g. through wireless communication means), where the added data stream is combined with the data supplied from the pump's integral sensor(s), with both data streams subsequently being processed by an Artificial Intelligence sub-system within the insulin pump.”); and
automatically configuring operation of the medical device comprises automatically adjusting delivery of a fluid influencing the physiological condition to account for the predicted occurrence of the event in a manner that is influenced by the confidence value assigned to the predicted occurrence of the event (Para. [0081], “If the reported blood glucose level is greater than or equal to a predetermined threshold (e.g. 100 mg/dl), then the controller 14 generates a pump instruction signal at block 52 causing the insulin pump 100 to bolus insulin to the user based on the amount of carbohydrate load ingested (or consumed) as determined by the controller 14, thereby changing the current or scheduled insulin delivery rate of the insulin pump 100.”).
Regarding claim 19, Chase discloses The at least one non-transitory computer readable medium of claim 13, wherein: the medical device comprises an infusion device (Para. [0081], “If the reported blood glucose level is greater than or equal to a predetermined threshold (e.g. 100 mg/dl), then the controller 14 generates a pump instruction signal at block 52 causing the insulin pump 100 to bolus insulin to the user based on the amount of carbohydrate load ingested (or consumed) as determined by the controller 14, thereby changing the current or scheduled insulin delivery rate of the insulin pump 100.”);
automatically configuring operation comprises adjusting a delivery control parameter in a manner that is influenced by a confidence value associated with the predicted occurrence of the event (Para. [0081], “If the reported blood glucose level is greater than or equal to a predetermined threshold (e.g. 100 mg/dl), then the controller 14 generates a pump instruction signal at block 52 causing the insulin pump 100 to bolus insulin to the user based on the amount of carbohydrate load ingested (or consumed) as determined by the controller 14, thereby changing the current or scheduled insulin delivery rate of the insulin pump 100.”); and
the confidence value is influenced by the second sensor measurement data (Para. [0049], “The data output from these additional sensors is transmitted to an IPAS-equipped insulin pump (e.g. through wireless communication means), where the added data stream is combined with the data supplied from the pump's integral sensor(s), with both data streams subsequently being processed by an Artificial Intelligence sub-system within the insulin pump.”).
Regarding claim 20, Chase discloses A system comprising (Abstract and entire document):
a medical device that regulates delivery of fluid to a patient (Para. [0079], “At block 32, the controller 14 monitors for motion data received from one or more of the six-axis accelerometer sensors 16, 25 and for orientation data from one or more of the gyroscopic pitch sensors 18, 26.”);
a primary sensor unit associated with a location on a body of the patient to provide first sensor measurement data corresponding to a physical movement by the patient (Para. [0079], “At block 32, the controller 14 monitors for motion data received from one or more of the six-axis accelerometer sensors 16, 25 and for orientation data from one or more of the gyroscopic pitch sensors 18, 26.”);
a secondary sensor unit to provide second sensor measurement data (Para. [0080], “The controller 14 compares the motion data, orientation data and/or audio data corresponding to the time period determined to be contemporaneous with ingestion of food for a similarity with one or more stored food ingestion templates. If the controller 14 determines that the data is similar to a stored food ingestion template, the controller proceeds to block 48, which is discussed in greater detail later herein. If the controller 14 determines that the data is not similar to a stored food ingestion template, the controller proceeds to block 44 and requests user input for food type of food being ingested.”); and
at least one controller that controls operation of the medical device, the at least one controller configured to predict an occurrence of an event based at least in part on the first sensor measurement data in a manner that is influenced by the second sensor measurement data and automatically configure operation of the medical device to deliver the fluid in a manner that is influenced by the occurrence of the event (Para. [0081], “If the reported blood glucose level is greater than or equal to a predetermined threshold (e.g. 100 mg/dl), then the controller 14 generates a pump instruction signal at block 52 causing the insulin pump 100 to bolus insulin to the user based on the amount of carbohydrate load ingested (or consumed) as determined by the controller 14, thereby changing the current or scheduled insulin delivery rate of the insulin pump 100.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chase (US 2021/0100951A1) (hereinafter – Chase) in view of Constantin et al. (US 2019/0252079 A1) (hereinafter – Constantin).


Regarding claim 7, Chase discloses The method of claim 1, Chase fails to disclose wherein obtaining the second sensor measurement data comprises receiving the second sensor measurement data from an in-ear device via a wireless network.
However, in the same field of endeavor, Constantin teaches wherein obtaining the second sensor measurement data comprises receiving the second sensor measurement data from an in-ear device via a wireless network (Para. [0325], “Sensor 106 may be wearable, e.g. on a watch, glasses, contact lens, patch wristband, ankleband, or other wearable item, or may be incorporated into a handheld device (e.g., a smartphone), or may be incorporated into another sensor, such as a continuous glucose monitor sensor.” A person having ordinary skill in the art could easily incorporate the sensors in an “in-ear device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Chase to include an ear sensor as taught by Constantin in order to provide real-time guidance (Para. [0298], “The present inventors have recognized, among other things, that intensive insulin users can benefit from real-time guidance that is determined or delivered at a time that is calculated to be useful to a for a patient or caregiver.”).
Regarding claim 9, Chase discloses The method of claim 1, Chase fails to disclose wherein obtaining the second sensor measurement data comprises obtaining spatial measurement data from at least one of a proximity sensor and a location sensor.
However, in the same field of endeavor, Constantin teaches wherein obtaining the second sensor measurement data comprises obtaining spatial measurement data from at least one of a proximity sensor and a location sensor (Para. [0337], “This may be accomplished, for example, by reference to a user calendar, or based upon a pattern of behavior (e.g., average meal time), by use of a physiologic sensor (e.g., an activity sensor), or through use of location information (e.g., detecting that a user has left a restaurant.)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Chase to include a location sensor as taught by Constantin in order to provide real-time guidance (Para. [0298], “The present inventors have recognized, among other things, that intensive insulin users can benefit from real-time guidance that is determined or delivered at a time that is calculated to be useful to a for a patient or caregiver.”).
Regarding claim 10, Chase discloses The method of claim 9, Chase further discloses 
predicting the occurrence of the event based at least in part on the detected gesture and the assigned confidence value (Para. [0080], “The controller 14 compares the motion data, orientation data and/or audio data corresponding to the time period determined to be contemporaneous with ingestion of food for a similarity with one or more stored food ingestion templates. If the controller 14 determines that the data is similar to a stored food ingestion template, the controller proceeds to block 48, which is discussed in greater detail later herein. If the controller 14 determines that the data is not similar to a stored food ingestion template, the controller proceeds to block 44 and requests user input for food type of food being ingested.”).
Chase fails to disclose wherein predicting the occurrence of the event comprises: detecting a gesture by the patient based at least in part on a correlation between the first sensor measurement data and the spatial measurement data, resulting in a detected gesture having an assigned confidence value influenced by the correlation between the spatial measurement data and the detected gesture; and
However, in the same field of endeavor, Constantin teaches wherein predicting the occurrence of the event comprises: detecting a gesture by the patient based at least in part on a correlation between the first sensor measurement data and the spatial measurement data, resulting in a detected gesture having an assigned confidence value influenced by the correlation between the spatial measurement data and the detected gesture (Para. [0337], “This may be accomplished, for example, by reference to a user calendar, or based upon a pattern of behavior (e.g., average meal time), by use of a physiologic sensor (e.g., an activity sensor), or through use of location information (e.g., detecting that a user has left a restaurant.)”); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Chase to include a location sensor as taught by Constantin in order to provide real-time guidance (Para. [0298], “The present inventors have recognized, among other things, that intensive insulin users can benefit from real-time guidance that is determined or delivered at a time that is calculated to be useful to a for a patient or caregiver.”).
Regarding claim 11, Chase discloses The method of claim 9, Chase further discloses wherein predicting the occurrence of the event comprises: detecting a gesture by the patient based at least in part on the first sensor measurement data, resulting in a detected gesture (Para. [0079], “At block 32, the controller 14 monitors for motion data received from one or more of the six-axis accelerometer sensors 16, 25 and for orientation data from one or more of the gyroscopic pitch sensors 18, 26.”); and
Chase fails to disclose predicting the occurrence of the event based at least in part on the detected gesture and a correlation between the spatial measurement data and the event.
However, in the same field of endeavor, Constantin teaches predicting the occurrence of the event based at least in part on the detected gesture and a correlation between the spatial measurement data and the event (Para. [0337], “This may be accomplished, for example, by reference to a user calendar, or based upon a pattern of behavior (e.g., average meal time), by use of a physiologic sensor (e.g., an activity sensor), or through use of location information (e.g., detecting that a user has left a restaurant.)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Chase to include a location sensor as taught by Constantin in order to provide real-time guidance (Para. [0298], “The present inventors have recognized, among other things, that intensive insulin users can benefit from real-time guidance that is determined or delivered at a time that is calculated to be useful to a for a patient or caregiver.”).
Regarding claim 12, Chase discloses The method of claim 9, Chase further discloses wherein: predicting the occurrence of the event comprises: detecting a gesture by the patient based at least in part on the first sensor measurement data, resulting in a detected gesture (Para. [0079], “At block 32, the controller 14 monitors for motion data received from one or more of the six-axis accelerometer sensors 16, 25 and for orientation data from one or more of the gyroscopic pitch sensors 18, 26.”); and
predicting the occurrence of the event based at least in part on the detected gesture (Para. [0080], “The controller 14 compares the motion data, orientation data and/or audio data corresponding to the time period determined to be contemporaneous with ingestion of food for a similarity with one or more stored food ingestion templates. If the controller 14 determines that the data is similar to a stored food ingestion template, the controller proceeds to block 48, which is discussed in greater detail later herein. If the controller 14 determines that the data is not similar to a stored food ingestion template, the controller proceeds to block 44 and requests user input for food type of food being ingested.”); and
automatically configuring operation of the medical device comprises automatically adjusting delivery of a fluid influencing the physiological condition to account for the predicted occurrence of the event in a manner that is influenced by the confidence value assigned to the predicted occurrence of the event (Para. [0081], “If the reported blood glucose level is greater than or equal to a predetermined threshold (e.g. 100 mg/dl), then the controller 14 generates a pump instruction signal at block 52 causing the insulin pump 100 to bolus insulin to the user based on the amount of carbohydrate load ingested (or consumed) as determined by the controller 14, thereby changing the current or scheduled insulin delivery rate of the insulin pump 100.”).
Chase fails to disclose assigning a confidence value to the predicted occurrence of the event based at least in part on a correlation between the spatial measurement data and the event; and
However, in the same field of endeavor, Constantin teaches assigning a confidence value to the predicted occurrence of the event based at least in part on a correlation between the spatial measurement data and the event (Para. [0337], “This may be accomplished, for example, by reference to a user calendar, or based upon a pattern of behavior (e.g., average meal time), by use of a physiologic sensor (e.g., an activity sensor), or through use of location information (e.g., detecting that a user has left a restaurant.)”); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Chase to include a location sensor as taught by Constantin in order to provide real-time guidance (Para. [0298], “The present inventors have recognized, among other things, that intensive insulin users can benefit from real-time guidance that is determined or delivered at a time that is calculated to be useful to a for a patient or caregiver.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791